Citation Nr: 1302353	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  08-23 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased evaluation for service-connected bilateral pes planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to September 1992 and from April 1993 to November 1995.
This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).  The Veteran then perfected a timely appeal of the matter.

In November 2011, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, the Court granted a joint motion to remand (JMR) agreed upon by the Veteran and the Secretary of VA.  The claim was remanded back to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the May 2012 JMR, the parties pointed out that the Veteran currently has several foot diagnoses besides his currently service-connected bilateral pes planus, to include plantar fasciitis, metatarsalgia, hammertoes, and hallux valgus.  The Board regarded these other diagnoses as unrelated to the service-connected bilateral pes planus.  The JMR, however, found that the Board failed to address whether these other diagnoses associated with the Veteran's bilateral foot pain were medically linked to the service connected bilateral pes planus.  The JMR maintained that this "failure was critical as the medical evidence raised the possibility that [these diagnoses] could be interrelated."  For example, a VA treatment record dated January 28, 2008 indicated that the Veteran presented with bilateral pes planus and severe pain in the arches of both feet.  The Veteran was diagnosed with plantar fasciitis.  The JMR cited an online medical publication and noted that a risk factor for the development of plantar fasciitis includes pes planus.  The JMR further found that if the Board finds that the Veteran's various diagnoses of the feet are related to his service connected bilateral pes planus, it should address whether the Veteran's symptoms differ so as to separately rate under the diagnostic codes.  The JMR noted that plantar fasciitis has been rated by analogy under several different diagnostic codes.  Also, under Diagnostic Code 5284, separate ratings are provided for each foot.   

Given the foregoing, the Board finds that a new VA examination is necessary to address all the symptomatology associated with all diagnoses of the feet and assess all foot disorders that are associated with the service connected bilateral pes planus. 

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Jackson, Mississippi, are dated from August 2009.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the VAMC in Jackson, Mississippi and any other treating VA facility, since August 2009 pertaining to any treatment the Veteran received for his feet.  

2.  Thereafter, provide a VA foot examination to the Veteran in order to assist in evaluating the severity of his bilateral pes planus.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  The Veteran's claims folder must be reviewed by the examiner.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 5276 (pes planus), 5279 (metatarsalgia), 5280 (hallux valgus), 5282 (hammer toe), and 5284 (foot injuries).  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

(A)(i) In regard to bilateral pes planus, the examiner must describe all symptomatology associated with this disorder.  If any symptoms attributable to pes planus overlap with symptoms attributable to other foot disorders, please so indicate.

(ii) In regard to bilateral plantar fasciitis, the examiner must describe all symptomatology associated with this disorder.  If any symptoms attributable to plantar fasciitis overlap with symptoms attributable to other foot disorders, please so indicate.

(iii) In regard to bilateral metatarsalgia, the examiner must describe all symptomatology associated with this disorder.  If any symptoms attributable to metatarsalgia overlap with symptoms attributable to other foot disorders, please so indicate.

 (iv) In regard to bilateral hammertoes, the examiner must describe all symptomatology associated with this disorder.  If any symptoms attributable to hammertoes overlap with symptoms attributable to other foot disorders, please so indicate.

(v) In regard to bilateral hallux valgus, the examiner must describe all symptomatology associated with this disorder.  If any symptoms attributable to hammertoes overlap with symptoms attributable to other foot disorders, please so indicate.

(B) Provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's plantar fasciitis, metatarsalgia, hammertoes, and hallux valgus are (i) caused by, or (ii) aggravated (i.e., permanently worsened beyond its normal progress) by his service-connected bilateral pes planus.  If such aggravation is found, the examiner should address the following medical issues:  (a) the baseline manifestations of the Veteran's plantar fasciitis, metatarsalgia, hammertoes, and hallux valgus found prior to aggravation; and (b) the increased manifestations that are proximately due to pes planus.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

